Citation Nr: 1810037	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-43 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial compensable rating prior to February 17, 2016 and in excess of 10 percent after February 17, 2016 for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent for tinnitus.

3. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

4. Entitlement to a rating in excess of 30 percent for Crohn's disease with gastroesophageal reflux disease (GERD).

5. Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2010, April 2012, February 2015, July 2015, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Appeals Management Center and Regional Office (RO) in Louisville, Kentucky.

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge regarding the issue of entitlement to a higher rating for the Crohn's disease with GERD, and a transcript of this proceeding is associated with the claims file.  The Veteran opted against a hearing for the issues of higher ratings for bilateral hearing loss, tinnitus, and PTSD and entitlement to a TDIU in his March 2016 substantive appeal.  

In August 2015, the Board denied entitlement to a rating in excess of 30 percent for Crohn's disease with GERD.  The Veteran timely appealed the denial and, in August 2017, the U.S. Court of Appeals for Veterans Claims (Court) set aside the Board's denial and remanded the issue.  The Veteran also appealed the Board's determination that entitlement to a TDIU was not before the Board at that time.  The Court found no failure on that particular point, noting that the Veteran had not pointed to any evidence suggesting unemployability.  However, since the Board's decision was issued, the Veteran subsequently did perfect his appeal on the denial of TDIU, so that claim is now properly before the Board.

The issues of entitlement to a higher rating for Crohn's disease with GERD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 17, 2016, and resolving reasonable doubt in favor of the Veteran, his hearing loss was manifested by Level IV hearing acuity in both ears under 38 C.F.R. § 4.85.

2. For the entire period on appeal, the Veteran had, at worst, Level V hearing acuity in the right ear and Level III hearing acuity in the left ear under 38 C.F.R. § 4.85.  

3. The Veteran's tinnitus is rated at 10 percent disabling, the maximum evaluation, and he does not complain of any unique or unusual symptoms not contemplated by this evaluation. 

4. For the entire period on appeal, the Veteran's PTSD has been manifested by chronic sleep impairment, difficulty establishing and maintaining effective relationships, and disturbances in motivation and mood, but not impaired memory, judgment, thought, communication, or impulse control, suicidal or homicidal ideation, spatial disorientation, neglect of appearance or hygiene, near-continuous panic or depression, or an inability to establish or maintain effective relationships.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating, but no higher, effective September 29, 2009, for the bilateral hearing loss have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2017).

2. The criteria for a rating in excess of 10 percent for any period on appeal for the bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2017).

3. The current 10 percent rating for tinnitus is the maximum schedular rating assignable, and referral for extraschedular consideration is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.87, Diagnostic Code 6260 (2017).

4. The criteria for a rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See id.  

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence regarding the hearing loss, tinnitus, and PTSD claims was received after the January 2016 and February 2016 Statements of the Case; thus, all due process considerations have been satisfied. 

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Higher Initial Ratings for Bilateral Hearing Loss

The Veteran contends that he is entitled to higher ratings for his hearing loss.  He was afforded a VA audiological evaluation in January 2010.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
75
95
LEFT
20
25
60
85
95

His average speech thresholds were 61.25 decibels in the right ear and 66.25 decibels in the left ear.  Speech discrimination testing, conducted using the Maryland CNC list, revealed a speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  Utilizing these results, the right ear's hearing impairment warrants a 'IV' numeric designation pursuant to Table VI.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. The left ear's hearing impairment warrants a 'IV' numeric designation pursuant to Table VI.  Id.  Pursuant to Table VII, after entering the Veteran's left ear and right ear numeric designations, the Veteran is entitled to a 10 percent rating.  Id. at Table VII.

The Veteran underwent a private audiological evaluation in February 2014.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
75
95
LEFT
40
40
60
75
95

His average speech thresholds were 66.25 decibels in the right ear and 67.5 decibels in the left ear.  Speech discrimination testing, conducted using the Maryland CNC list, revealed a speech recognition ability of 90 percent in the right ear and 86 percent in the left ear.  Utilizing these results, the right ear's hearing impairment warrants a 'III' numeric designation pursuant to Table VI.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. The left ear's hearing impairment warrants a 'III' numeric designation pursuant to Table VI.  Id.  Pursuant to Table VII, after entering the Veteran's left ear and right ear numeric designations, the Veteran is entitled to a 0 percent rating.  Id. at Table VII.

The Veteran was afforded a second VA audiological evaluation in August 2014.  His pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
85
105
LEFT
50
50
70
95
100

His average speech thresholds were 78 decibels in the right ear and 79 decibels in the left ear.  Speech discrimination testing, conducted using the Maryland CNC list, revealed a speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  Utilizing these results, the right ear's hearing impairment warrants a 'III' numeric designation pursuant to Table VI.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. The left ear's hearing impairment warrants a 'III' numeric designation pursuant to Table VI.  Id.  Pursuant to Table VII, after entering the Veteran's left ear and right ear numeric designations, the Veteran is entitled to a 0 percent rating.  Id. at Table VII.

The Veteran underwent a second private audiological evaluation in April 2015.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
60
75
95
LEFT
N/A
40
60
85
95

Speech discrimination testing was not conducted and the Veteran's pure tone thresholds do not demonstrate exceptional patterns of hearing under 38 C.F.R. § 4.86.  Consequently, these results cannot be used to assess his hearing for purposes of compensation.  See 38 C.F.R. § 4.85.

The Veteran was afforded a final VA audiological evaluation in February 2016.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
80
100
LEFT
45
45
65
85
95

His average speech thresholds were 74 decibels in the right ear and 73 decibels in the left ear.  Speech discrimination testing, conducted using the Maryland CNC list, revealed a speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  Utilizing these results, the right ear's hearing impairment warrants a 'V' numeric designation pursuant to Table VI.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. The left ear's hearing impairment warrants a 'III' numeric designation pursuant to Table VI.  Id.  Pursuant to Table VII, after entering the Veteran's right ear (as the poorer ear) and left ear numeric designations, the Veteran is entitled to a 10 percent rating.  Id. at Table VII.

In light of the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted for the entire period on appeal, effective September 29, 2009.  In making this determination, the Board relied on the January 2010 VA examination.

The Board finds, however, that the audiological evaluations show that a rating in excess of 10 percent is not warranted for any period on appeal.  Although the Veteran is competent to report symptoms such as difficulty hearing, he is not competent to report that his hearing acuity warrants a higher evaluation under VA's tables for rating hearing loss disabilities.  Disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Finally, the Veteran has not alleged any unusual or exceptional symptoms such that referral for extraschedular consideration is needed.


Increased Rating for Tinnitus Analysis

The Veteran contends that he is entitled to a rating in excess of 10 percent for his tinnitus. Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which allows only a single 10 percent rating, whether the sound is perceived as being in one ear, both ears, or in the head.  Id. Note (2).  The Veteran is therefore in receipt of the maximum schedular rating assignable for tinnitus and an increased rating under the schedular criteria is unattainable. 

The Board considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board finds, however, that the symptomatology and impairments caused by the Veteran's service-connected tinnitus are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  He has not raised any complaints that his tinnitus is unusual in any way, nor is this indicated by the medical evidence.  Instead, the weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed above.  Importantly, the Veteran has not raised the extraschedular issue.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  To the extent he alleges his tinnitus was frustrating and irritating to him in the work environment, that argument will be considered in the context of his TDIU claim.  Although consideration of an extraschedular rating does include whether there is marked interference with employment, that question is only addressed once it is determined that there is an exceptional or unusual disability.  Since that is not shown here, as there is nothing unusual about the Veteran's tinnitus, the question of its effect on his employability is best addressed with his TDIU claim.

Entitlement to an Increased Rating for PTSD

The Veteran's claim for an increased rating for PTSD was raised by his claim for a TDIU based on PTSD in March 2015.  The Board finds, however, that the evidence does not warrant a rating in excess of 50 percent for the service-connected PTSD. 

The Veteran was afforded a PTSD examination in June 2015 to assess the severity of his PTSD.  He reported that he was divorced and lives alone, but maintained meaningful relationships with his adult daughter, grandchildren, and siblings.  He further reported that he no longer enjoys engaging in hobbies that previously interested him, such as fishing and hunting.  Instead, he spends his days working in his garage or playing Solitaire.  After examination and review of the treatment records, the examiner indicated that the Veteran's PTSD causes depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  A mental status evaluation revealed total orientation, adequate appearance and hygiene, a pleasant mood with congruent affect, normal thought processes, intact concentration and attention, and no evidence of suicidal or homicidal ideation.  He concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, which correlates to a 50 percent rating.  He further opined that the Veteran's symptoms have a mild to moderate impact on the Veteran's ability to secure and maintain employment as the Veteran considers himself retired, fares well interacting with others in group therapy, and maintains  meaningful relationships with family members. 

VA treatment records from the period on appeal reveal regular attendance at group therapy sessions and occasional individual therapy sessions.  Mental status examinations show total orientation, normal thought processes, appropriate thought content, intact memory, normal judgment and insight, and no evidence of suicidal or homicidal ideation or hallucinations.  The Board notes that, in May 2015, the Veteran's treating physician opined that his PTSD symptoms would significantly impair his ability to work.  

In consideration of the lay and medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for the entire period on appeal.  The Veteran's symptoms of chronic sleep impairment, difficulty establishing and maintaining effective relationships, and disturbances in motivation and mood are aptly contemplated by the 50 percent rating.  Importantly, there is no evidence of symptoms that would justify a higher rating, including symptoms comparable to impaired memory, judgment, thought, or communication, impaired impulse control, suicidal or homicidal ideation, spatial disorientation, neglect of appearance or hygiene, near-continuous panic or depression, or an inability to establish or maintain effective relationships.  While the Veteran has credibly reported that he has no social relationships, he maintains good relationships with his family.  The Board thus finds that this particular symptom, in consideration of his entire disability picture, does not warrant a higher rating.  Accordingly, the Veteran's PTSD does not warrant a rating in excess of 50 percent.

The Board further finds that a new examination is not warranted.  While his last examination took place approximately 2.5 years ago, the medical evidence does not show, and he has not alleged, that his symptoms have worsened.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  

Finally, to the extent that the Veteran contends his PTSD renders him unemployable, that argument is contemplated by his claim for entitlement to a TDIU. 


ORDER

Entitlement to a 10 percent rating for the bilateral hearing loss, effective September 29, 2009, is granted. 

Entitlement to a rating in excess of 10 percent for the bilateral hearing loss for any period on appeal is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is denied, and referral for extraschedular consideration is also denied.

Entitlement to a rating in excess of 50 percent for PTSD is denied. 

	(CONTINUED ON NEXT PAGE)
REMAND

The Board finds that the claim for an increased rating for the Crohn's disease with GERD must be remanded for an updated VA examination as his last examination took place in March 2012.  While passage of time does not automatically warrant a remand for a new examination, the Board finds that the eight years is a significant period of time and a new examination is necessary to assess the current severity of his symptoms.  Moreover, in light of the Court's August 2017 decision, the Board finds that a medical opinion that assesses the potential severity of the Veteran's disability without medication is necessary.

As the issue of entitlement to a TDIU is inextricably-intertwined with the claim for an increased rating for the Crohn's disease with GERD, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's treatment records from the Lexington VAMC from February 2016 to the present with the claims file. 

2. Schedule the Veteran for a VA examination to assess the current severity of his Crohn's disease with GERD.  

After examination and a review the claims file, to include a copy of this remand, the examiner should attempt to estimate the severity of the Veteran's Crohn's disease with GERD in the absence of medication. 

The examiner should also opine on the functional impact caused by the Veteran's Crohn's disease with GERD. 

The examiner should provide a rationale explaining the opinions or why an opinion could not be rendered.  

3. After completion of the above, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative, if any, should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


